Citation Nr: 0934397	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-27 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
eye visual defect.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1974 to May 1983.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
continued a 10 percent rating for the right eye visual 
defect.  In April 2008, a videoconference hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the claims file.  In June 2008, this matter 
was remanded for further development.


FINDING OF FACT

Throughout the appeal period the Veteran's right eye central 
vision acuity is not shown to have been worse than 20/200; 
visual field defects in the right eye are not shown; the 
Veteran is not blind in the left eye..


CONCLUSION OF LAW

A rating in excess of 10 percent for right eye visual defect 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.383, 4.84a, Diagnostic Code (Code) 6079 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

By letters in July2004, and (pursuant to the June 2008 Board 
remand) July 2008 the Veteran was provided notice of the 
evidence needed to support his claim and advised of his and 
VA's responsibilities in the development of the claim.  A 
March 2006 letter provided notice regarding effective dates 
of awards (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)).  The July 2008 VCAA letter contained the level of 
specificity set forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008)(The Board notes incidentally that in Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept 4, 2009) the 
United States Court of Appeals for the Federal Circuit 
vacated the decision of the United States Court of Appeals 
for Veterans Claims in Vazquez-Flores v. Peake.).  The claim 
was thereafter readjudicated.  See August 2009 supplemental 
statement of the case.

Regarding VA's duty to assist, all pertinent medical evidence 
has been obtained and associated with the claims file.  The 
Veteran was afforded examinations in November 2004, February 
2007 and December 2008.  VA's duty to assist him in this 
matter is met.

Criteria and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

A September 1983 rating decision granted service connection 
for a right eye visual defect, rated 10 percent.  The 10 
percent rating has been in effect for more than 20 years, and 
is protected.  38 C.F.R. § 3.951(b).

At the April 2008 videoconference hearing, the Veteran 
testified that his right eye disability has increased in 
severity since his last VA examination (in February 2007).  
He stated that the only way he was now able to read was by 
turning his head and using peripheral vision.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The criteria for computation of ratings for visual impairment 
are outlined in 38 C.F.R. § 4.84a.  Because only right eye 
visual defect is service connected (and the Veteran is not 
blind in the left eye, see 38 C.F.R. § 3.383), the left eye 
is assumed to have 20/40 visual acuity.  

The Veteran's service-connected right eye visual defect is 
currently rated 10 percent under 38 C.F.R. § 4.84a, Code 6079 
(for central vision impairment).  Code 6079 provides for a 10 
percent rating where corrected central vision in the service 
connected eye is no worse than 20/100.  

The Veteran's instant claim for increase was filed in July 
2004.  Consequently, the period of time for consideration 
begins in July 2003.  A close review of the evidentiary 
record found no instance when the Veteran's corrected right 
eye central vision acuity was worse than 20/100.  For 
example, in November 2004, corrected right eye visual acuity 
was 20/50; in February 2007, it was 20/30; in April 2008, it 
was 20/30.  Consequently, a rating in excess of 10 percent 
based on loss of central vision acuity is not warranted.  

Furthermore, while the Veteran's right eye visual defect may 
alternatively be rated based on visual field loss, visual 
field studies (interpreted in February 2009) found no current 
right eye visual field defect.  (It was noted that a right 
eye visual field defect was last documented in July 1982.)  
Consequently, the record provides no basis for assigning a 
compensable rating for the Veteran's right eye visual defect 
based on visual field loss.   

The clinical data do not show findings that would warrant a 
rating in excess of 10 percent for the Veteran's right eye 
visual defect under any schedular criteria.  The Board has 
also considered whether referral of the case for 
extraschedular consideration is warranted.  In this regard 
the Board specifically notes the Veteran's hearing testimony 
to the effect that he can read only by using peripheral 
vision.  However, that assertion is belied by the (objective) 
testing of his right eye corrected central vision acuity 
(which in April 2008 was 20/30), and by the fact that a 
visual  field defect is not documented.  In the matter of the 
extent of visual acuity/visual impairment present, the 
objective results, such as Snellen index testing (for central 
vision acuity) and visual field studies provide the most 
probative evidence.  The degree of visual impairment 
objectively shown is entirely encompassed by the schedular 
rating assigned.  There is no objectively shown impairment 
that is not recognized, and the schedular criteria are 
therefore not inadequate.  Consequently, referral of this 
case for extraschedular consideration is not necessary.  See 
38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 vet. App. 111 
(2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Here, the preponderance of 
the evidence is against the Veteran's claim.  Consequently, 
the benefit-of-the-doubt rule does not apply; the claim must 
be denied.  





ORDER

A rating in excess of 10 percent for right eye visual defect 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


